Title: From John Adams to John Jay, 28 May 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square May 28. 1786
     
     An Agent from South America, was not long Since arrested, at Rouen in France, and has not Since been heard of.— another Agent, who was his Associate, as I have been told is here, and has applied to Government, for Aid. Government, not in a condition to go to War with Spain declines having any Thing to do with the Business. but if Application Should be made to rich Individuals, and profitable Prices offered, for twenty or thirty Thousand Stands of Arms, a Number of Field Pieces, a few battering Cannon, Some Mortars, a good deal of Ammunition Cloathing &c. do you think that in this Capital of Mammon they might not be obtained?— I might mention Names and Facts, which have been communicated to me. but my Information is not official, nor authentic enough for this. It is Sufficient to Say that an Office, like that once undertaken by Mr Beaumarchais, would not probably be refused by all Men here.
     You are probably better informed, than I can pretend to be of the Disturbances which took Place in the Spanish Provinces of South America, during the late War: of the Pacification of them; and of the Complaints and Discontents which now prevail. it is a fixed

Opinion in many minds here, that a Revolution in South America, would be agreable to the United States, and it is depended on that We shall do nothing to prevent it, if We do not exert ourselves to promote it. I Shall decline entering far into this Speculation, which is out of my depth.— but I must venture to Say, that Portugal is bound by a Treaty of 1778 to assist Spain in Such a Case. France must assist her, from the Family Compact, and for a Still more weighty Reason, vizt to prevent England from getting too rich & powerfull by it. and Holland is now bound by Treaty to France & perhaps to Spain.— We Should be very cautious, what We do. for England will certainly reap the greatest Advantage, as she will Supply with her Manufactures, all South America, which will give her a Sudden Wealth and Power, that will be very dangerous to Us.
     That British Ambassadors will very soon endeavour, to excite the two Empires, & Denmark, to an Alliance, for the Purpose of Setting the Spanish and Portuguese Colonies free, is very probable. as an Inducement they may agree to assist in opening the Danube and the Navigation by the Dardanells. The Object of the next War, I think will be the Liberty of Commerce in South America, & the East Indies. We Shall be puzzled to keep out of it. but I think We ought if We can. England would gain the most, by Such a Turn in Affairs, by the Advantages she has over other nations in the improvements of her Manufactures Commerce and Marine, and England unfortunately We cannot trust.
     Such Speculations as these are not new. a Pamphlet was written in 1783, under the Title of La Crise de L’Europe, by a learned British Knight, and circulated upon the Continent. as I cannot Send you the whole you may possess yourself of the Spirit of it, by a few Extracts.
     Such are the Secret Thoughts of many in this Country but not a Word or hint Escapes in Conversation. They are Sent to you, because, they afford a Clue, for the whole political Conduct of G. Britain in future. and for the present too, for it is impossible Otherwise to account for the Inattention of this Country to the Commerce and Friendship of the United states of America. They are keeping up their Navy, and Sacrificing every Thing to Seamen, in Order to be able to Strike a sudden and Awful Blow to the House of Bourbon, by setting south America free, and they rely upon it the United states will not oppose them.
     With great and Sincere Esteem, I have the Honour to [be] / Sir your most obedient and most / humble servant
     
      John Adams.
     
     